NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3269


                                  ANITA L. ALFORD,

                                                           Petitioner,

                                           v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                           Respondent.


      Anita L. Alford, of Baltimore, Maryland, pro se.

       Gregg M. Schwind, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Kirk T. Manhardt, Assistant Director. Of counsel were Allison Kidd-Miller, Trial
Attorney; and Wade M. Plunkett, Office of Personnel Management, of Washington, DC.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3269

                                   ANITA L. ALFORD,

                                                              Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                              Respondent.


Petition for review of the Merit Systems Protection Board in PH844E080616-I-1.

                           __________________________

                             DECIDED: January 11, 2010
                           __________________________


Before GAJARSA, LINN, and MOORE, Circuit Judges.

PER CURIAM.

      Anita L. Alford (“Alford”) petitions for review of a final decision of the Merit

Systems Protection Board (“Board”) affirming the denial of her application for disability

retirement benefits under the Civil Service Retirement System (“CSRS”).         Alford v.

Office of Pers. Mgmt., No. PH844E080616-I-1 (M.S.P.B. June 24, 2008) (“Final

Decision”).   Because the Board did not substantially depart from any important

procedural right, misconstrue governing legislation, or commit any like error going to the

heart of the administrative determination, we affirm.

      Alford worked as a Claims Assistant for the Social Security Administration from

September 13, 1982 to February 15, 2007, when she was removed from her position. A
major portion of her duties as a Claims Assistant included typing. Shortly before her

removal, she filed an application for disability retirement benefits with the Office of

Personnel Management (“OPM”). She claimed that she was permanently disabled due

to arthritis, depression, anxiety, ulcerative colitis, irritable bowel syndrome, sinus

problems, menstrual cramps, chronic bronchitis, dizziness, and a tumor. OPM denied

her application on January 14, 2008, finding that her medical conditions were not

disabling.   She requested reconsideration and submitted a number of additional

documents. OPM denied the request for reconsideration on May 22, 2008, addressing

each of the documents she submitted and concluding that OPM’s initial decision was

correct.

       She appealed OPM’s decision to the Board. After conducting a hearing, the

Board issued an initial decision in which it concluded that, although she suffers from

various medical conditions, those conditions are not disabling. Alford v. Office of Pers.

Mgmt., No. PH844E080616-I-1 (M.S.P.B. Jan. 15, 2009) (“Initial Decision”).             She

petitioned the full Board to review the Initial Decision. The full Board denied the petition

for review because the petition did not establish error affecting her substantive rights.

However, the Board reopened the appeal on its own motion because the Initial Decision

adjudicated her case under the legal standard of the Federal Employees’ Retirement

System (“FERS”) rather than CSRS.         Nevertheless, because the legal standard for

establishing a disabling condition is substantively identical under both FERS and CSRS,

the full Board affirmed the Initial Decision as modified. Final Decision at 4. This appeal

followed. We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9) (2006).




2009-3269                                    2
       Our authority to review the Board’s decision is limited. “This court is without

authority to review the substantive merits of disability determinations, or the factual

underpinnings of such determinations.” Brunner v. Office of Pers. Mgmt., 996 F.2d 290,

291 (Fed. Cir. 1993). Instead, “[t]his court’s review of disability-based actions is limited

to determining whether there has been a substantial departure from important

procedural rights, a misconstruction of the governing legislation, or some like error

going to the heart of the administrative determination.” Id. at 292 (internal quotation

marks omitted).

       Alford argues that the Board failed to consider “all the facts,” and generally

references “medical reports from all doctors.” Petr.’s Informal Br. ¶ 2. But she has not

identified any particular report that she believes the Board failed to consider. The Board

specifically reviewed the medical reports of Drs. Bousel, Roby, and Rosen.            Initial

Decision at 4-7. These appear to be all of the medical reports that were submitted to

the OPM.

       Alford also challenges the Board’s factual determination that her medical

conditions were not in fact disabling.        We cannot address the Board’s factual

assessment of the extent of her disability as we are “without authority to review the

substantive merits of disability determinations, or the factual underpinnings of such

determinations.” Brunner, 996 F.2d at 291.

       For the foregoing reasons, we affirm the order of the Board.

                                         COSTS

       No costs.




2009-3269                                    3